UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7301


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SEAN LAMONT DUDLEY, a/k/a John D. Brown,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Kenneth D. Bell, District Judge. (5:97-cr-00001-KDB-1)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Lamont Dudley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sean Lamont Dudley appeals the district court’s order denying his motion for

reconsideration of the court’s prior order denying Dudley’s 18 U.S.C. § 3582(c)(1)(A)(i)

motion for compassionate release. After reviewing the record, we conclude that the district

court did not abuse its discretion in denying Dudley’s motion. We therefore affirm the

district court’s order. United States v. Dudley, No. 5:97-cr-00001-KDB-1 (W.D.N.C. Aug.

16, 2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2